DETAILED ACTION

Remarks
Claims 1-12, 14-17, and 21-24 have been examined and rejected. This Office action is responsive to the amendment filed on 07/27/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, claim 8 recites “The method of claim 1 comprising repeating the method a plurality of times”.  It is unclear whether “the method” refers to claim 1 or a different method, and what portions of the claimed method are repeated.  If the method of claim 1 comprises repeating the method of claim 1, and every step of the method is repeated (including 
the method of claim 1 comprising repeating actions a plurality of times for a plurality of different destination ranges 

Regarding claim 10, claim 10 recites “generate at least one spreadsheet comprising only a destination range of cells”.  Parent claim 1 recites a spreadsheet comprising “an input range of cells of the spreadsheet, a destination range of cells of the spreadsheet and a local modification”.  It is unclear whether the destination range of cells of claim 10 is intended to be the same or different destination range of cells.  It is unclear how the destination range of cells of the spreadsheet (which comprises an input range and a local modification) can be in a spreadsheet comprising only the destination ranges of cells.  For the purposes of examination, these limitations are interpreted as:
generate at least one spreadsheet comprising only a second destination range of cells

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6, 8, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arakaki (US 20050223051 A1, published 10/06/2005) in view of Hawking (US 20090182763 A1, published 07/16/2009).

	Regarding claim 1, Arakaki teaches the claim comprising:
A computer-implemented method comprising executing a spreadsheet application so as to display a spreadsheet of cells in tabular form (Arakaki Figs. 1-5; [0001], spreadsheet applications allow users to build spreadsheets; computers makes it is possible to consider innovative new ways of building spreadsheets that were impractical on the earlier generations of computers; [0008], this system uses regions to structure the cells on a spreadsheet; [0004], FIG. 2 is a screen shot of a spreadsheet containing a clone and its progenitor; claim 4, a method for creating one or a plurality of clone regions from a progenitor region; claim 7, a computer readable medium having stored thereon computer-executable instructions for performing the method of claim 5);
receiving user input specifying an input range of cells of the spreadsheet, a destination range of cells of the spreadsheet, and a local modification, the local modification including an edit to at least one cell of the destination range of cells (Arakaki Figs. 1-5; [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user (a user interface which receives user input specifying a range of input cells); after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone (a user interface which receives user input specifying a local modification including an edit to at least one cell of the destination range of cells); after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time ;
storing, at a memory, a representation of the spreadsheet indicating formatting, values and formulas (Arakaki Figs. 1-5; [0012], the contents of a cell is the formula if a cell contains a formula otherwise it is the value of the cell; the size, position and contents of newly created member regions contained in the progenitor are propagated to the clones of the progenitor (see Figs. 1-5, a representation of the spreadsheet storing formatting, values, and formulas); [0013]; FIG. 2 shows a spreadsheet containing a clone and its progenitor before the progenitor has been edited; the following table describes the regions and cell contents of the spreadsheet in FIG. 2 (see table indicating propagating and non-propagating formulas and values stored in the spreadsheet));
computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone; local modifications to the cells of the representation of the clone; see Table 2 and Fig. 2, non-propagating cell B2 and locally customized cell F2);
calculating values of cells by using the updated representation; and displaying the calculated values of cells at the destination range of cells (Arakaki Figs. 1-5; [0012], after a 
However, Arakaki fails to expressly disclose computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating values of cells of the input range of cells of the spreadsheet by using the updated representation.  In the same field of endeavor, Hawking discloses:
computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating values of cells of the input range of cells of the spreadsheet by using the updated representation (Hawking Figs. 1-7; [0012], Table 1, changes to a Table are applied to the same logical Cell/Data point in different Workbooks maintained by different users; [0029], FIG. 2 carries forward examples of the client tables 130, with an example client table 130a associated with the client system 104a from FIG. 1, and an example client table 130n associated with the client system 104n; FIG. 2 also carries forward an example master table 118 associated with the server 102; [0030], a user to request that one or more structured data elements be published; examples of such structured data elements may include tables, which represent collections of data structures arranged in rows and columns, with cells defined at the intersections thereof; these cells may contain data, formulas, or labels, as chosen or programmed by users; [0031], the user may choose to publish multiple tables out of the same workbook; the user may select entire tables or worksheets for publication, or may select portions thereof; [0044], the client table 130a may maintain some data that is private or local to the user associated with the client table 130a, and may request some elements of the published data elements to augment the local or private data; enable tracking of changes made locally within the client table 130a, and may enable reporting these changes back to the server systems and propagating those changes across multiple collaborating client systems; [0049], FIG. 4 illustrates processes and data flows 400 related to handling ongoing changes or alterations made to master table data within different client tables; FIG. 4 also illustrates integrating those changes or alterations into the master table, and propagating those changes across a variety of different client systems; [0051], in instances where the user has updated data elements received from the master table, block 406 represents sending updates to the master table data to the server system; the updates 408 may include respective change records, which may include the identifiers, a reference to the column involved, and the new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating 

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 1.  Consequently, claim 14 is rejected for the same reasons.

 Regarding claim 2, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
wherein the representation of the spreadsheet includes an association between the input range of cells, the destination range of cells and the local modification (Arakaki Figs. 1-5; [0012], each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user; a clone is permanently linked with its progenitor and a clone can always be synchronized with its progenitor after the progenitor has been edited; [0013], the following table describes the regions and cell contents of the spreadsheet in FIG. 2 (representation of the 

Regarding claim 3, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
comprising receiving an edit at the spreadsheet in the input range of cells and repeating said computing an updated representation, said calculating values of cells of the input range of cells, and said displaying the calculated values of cells at the destination range of cells, such that the edit at the spreadsheet in the input range of cells is propagated to the destination range of cells (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone (as shown, a local modification of the representation’s cell F2 has been applied to cells propagated from the input range to calculate their value by using the updated representation’s value in cell F2 to recalculate cell H4 and further recalculate cell F4 thereby causing displaying of calculated values of cells at the destination range); after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing; [0014], if a propagating cell in the progenitor contains a formula the corresponding cell in the clone contains the identical formula but not necessarily the same value; [0015], FIG. 3 shows the spreadsheet of FIG. 2 after the progenitor has been edited and the clone has been synchronized; [0016], the progenitor "AAA" at B2:D4 has been edited as follows: the region "CCC" at B2 was moved to D4, the region "DDD" at D4 was moved to B2, the region "BBB" at B2:C3 was shrunk to B2:B3, the content of cell D2 was changed from "2" to 

Regarding claim 4, Arakaki in view of Hawking teaches all the limitations of claim 3, further comprising:
wherein the edit at the spreadsheet in the input range of cells is an edit to formatting in the input range of cells (Arakaki Figs. 1-5; [0012], changes to the size and/or relative position of member regions contained in the progenitor are propagated to the clones of the progenitor; [0016], the progenitor "AAA" at B2:D4 has been edited as follows: the region "CCC" at B2 was moved to D4, the region "DDD" at D4 was moved to B2, the region "BBB" at B2:C3 was shrunk to B2:B3, the content of cell D2 was changed from "2" to "3", the region "FFF" was created at C3 with content "10000", the content of cell B4 was changed from "CCC+DDD" to "CCC+DDD+FFF"; after synchronization the clone changes as follows: the region "CCC" at F2 moves to H4; the region "DDD" at H4 moves to F2, the region "BBB" at F2:G3 shrinks to F2:F3, the content of cell H2 changes from "2" to "3", the region "FFF" is created at G3 with content "10000", the content of cell F4 changes from "=CCC+DDD" to "=CCC+DDD+FFF" (as shown, after the local modification of the clone (see discussion above in claims 1 and 3), the user edits 

Regarding claim 5, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
wherein the user input is a formula (Arakaki Figs. 1-5; [0012], after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing; [0015], FIG. 3 shows the spreadsheet of FIG. 2 after the progenitor has been edited and the clone has been synchronized; [0016], the progenitor "AAA" at B2:D4 has been edited as follows: the region "CCC" at B2 was moved to D4, the region "DDD" at D4 was moved to B2, the region "BBB" at B2:C3 was shrunk to B2:B3, the content of cell D2 was changed from "2" to "3", the region "FFF" was created at C3 with content "10000", the content of cell B4 was changed from "CCC+DDD" to "CCC+DDD+FFF"; after synchronization the clone changes as follows: the region "CCC" at F2 moves to H4; the region "DDD" at H4 moves to F2, the region "BBB" at F2:G3 shrinks to F2:F3, the content of cell H2 changes from "2" to "3", the region "FFF" is created at G3 with content "10000", the content of cell F4 changes from "=CCC+DDD" to "=CCC+DDD+FFF" (as shown, a user may input and locally modify formulas for the progenitor, where the formula specifies a range of cells in the input range and a range of cells in the destination range)

Regarding claim 6, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
wherein the user input is a plurality of selections at a graphical user interface (Arakaki Figs. 1-5; [0001], spreadsheet applications allow users to build spreadsheets (graphical user interface); [0004], FIG. 2 is a screen shot of a spreadsheet (graphical user interface); [0012], a 

Regarding claim 8, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
comprising repeating the method a plurality of times for a plurality of different destination ranges of cells and, if an edit is received at a cell of the input range of cells, computing a decision as to whether the edit is to be applied to each of the plurality of different destination ranges of cells (Arakaki Figs. 1-5; abs. clones of a section of the hierarchy can be constructed; the clones are permanently linked to the section of the hierarchy from which they were cloned; future changes to that section of the hierarchy can be propagated to the clones (different destination ranges); [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user (specifying a range of input cells); after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the 

Regarding claim 21, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
further comprising receiving user input selecting at least one cell of the destination range of cells as editable (Arakaki Figs. 1-5; [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user; after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone; the system guarantees that the cells in a clone that correspond to propagating cells in the progenitor will always have the same contents as the corresponding cells in the progenitor; he system will not allow the user to edit a cell in a clone that corresponds to a propagating cell in the progenitor; see also claim 4, b) according to 

Regarding claim 22, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
further comprising receiving user input selecting at least one cell of the destination range of cells as not editable (Arakaki Figs. 1-5; [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user; after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone; the system guarantees that the cells in a clone that correspond to propagating cells in the progenitor will always have the same contents as the corresponding cells in the progenitor; he system will not allow the user to edit a cell in a clone that corresponds to a propagating cell in the progenitor; see also claim 4, b) according to user selection, designating one or a plurality of the cells of the progenitor region as propagating; examiner note: as described in the instant specification [0037], [0044], selecting cells of the destination range as not editable occurs by marking only specific cells in the input range as editable)

Regarding claim 23, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
further comprising overwriting, by the local modification, an edit to at least one cell of the input range of cells (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone; local modifications to the cells of the representation of the clone (see Table 2 and Fig. 2, non-propagating cell B2 edited to contain the value 111 and over-written by locally customized cell F2); [0015-0016], FIG. 3 shows the spreadsheet of FIG. 2 after the progenitor has been edited and the clone has been synchronized (see Table 3 and Fig. 3, non-propagating cell D4 edited to contain the value 111 and over-written by locally customized cell H4, which further overwrites edits to B2 and B4 in F2 and F4))

Claims 7, 10, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arakaki in view of Hawking in further view of Karpel et al. (US 20180121667 A1, published 05/03/2018), hereinafter Karpel

Regarding claim 7, Arakaki in view of Hawking teaches all the limitations of claim 1.  However, Arakaki fails to expressly disclose wherein the destination range of cells comprises a single cell and the spreadsheet application comprises array spilling functionality.  In the same field of endeavor, Karpel discloses:
wherein the destination range of cells comprises a single cell and the spreadsheet application comprises array spilling functionality (Karpel Figs. 1-23; [0053], table 401 is a table of cells in a sheet of a workbook; region 402 is selected by the user as indicated in the display by a surrounding dashed line of the selected region; when selected by the user, share action 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the destination range of cells comprises a single cell and the spreadsheet application comprises array spilling functionality as suggested in Karpel into Arakaki in view of Hawking.  Doing so would be desirable because previous methods of re-using spreadsheet components are inconvenient (see Karpel [0002-0003]).  Additionally, array spilling functionality would provide the user with a convenient and time-saving method of specifying the destination range, by requiring the user to indicate only a single cell, as opposed to selecting multiple cells that exactly match the dimensions of the input range.

Regarding claim 10, Arakaki in view of Hawking teaches all the limitations of claim 1.  However, Arakaki fails to expressly disclose wherein the spreadsheet application is configured to generate at least one spreadsheet comprising only a destination range of cells.  In the same field of endeavor, Karpel discloses:
wherein the spreadsheet application is configured to generate at least one spreadsheet comprising only a destination range of cells (Karpel Figs. 1-23; [0053], table 401 is a table of cells in a sheet of a workbook; region 402 is selected by the user as indicated in the display by a surrounding dashed line of the selected region; when selected by the user, share action 405 initiates the process of sharing region 402; [0068], shared region preview window 1301 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in view of Hawking wherein the spreadsheet application is configured to generate at least one spreadsheet comprising only a destination range of cells as suggested in Karpel into Arakaki.  Doing so would be desirable because when a shared user modifies a copy of the workbook, the change exists only in that user's version of the workbook. Every user is granted complete access to and can view and/or modify their copy of the workbook. However, this is inconvenient as one user's changes are not available to the other users, so sharing involves sending updated copies around to each of the users (see Karpel [0002]).  Additionally, it would allow the user the flexibility to choose a desired destination location, such as a new spreadsheet comprising only the desired cells and no other data that may interfere or conflict.

Regarding claim 11, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
one or more gridlet instances (Arakaki Figs. 1-5; [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user (specifying a range of input cells); after a clone is created the cells of the clone that correspond to non-propagating cells of the 
However, Arakaki fails to expressly disclose wherein the spreadsheet application comprises at least one spreadsheet being a gridlet-only sheet comprising only one or more gridlet instances.  In the same field of endeavor, Karpel discloses:
wherein the spreadsheet application comprises at least one spreadsheet being a gridlet-only sheet comprising only one or more gridlet instances (Karpel Figs. 1-23; [0053], table 401 is a table of cells in a sheet of a workbook; region 402 is selected by the user as indicated in the display by a surrounding dashed line of the selected region; when selected by the user, share action 405 initiates the process of sharing region 402; [0068], shared region preview window 1301 is displayed by selecting a shared item from the Shared With Me window 1105 of FIG. 11--for example, by selecting share item name 1106 of FIG. 11; place menu 1310 is a drop down menu that initiates the placement of the shared region into a workbook; menu item 1311 enables a user to place the shared region in a new workbook at a new location; [0069], FIG. 14 is a diagram illustrating an embodiment of a display for a user interface for placing a shared region in a workbook; a selected shared region is placed into table 1401 by selecting anchor cell 1402; anchor cell 1402 is a cell in table 1401 that is selected by the user and defines the upper left corner of region 1403 where the shared region is placed; [0077], shared regions comprise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the spreadsheet application comprises at least one spreadsheet being a gridlet-only sheet comprising only one or more gridlet instances as suggested in Karpel into Arakaki.  Doing so would be desirable because when a shared user modifies a copy of the workbook, the change exists only in that user's version of the workbook. Every user is granted complete access to and can view and/or modify their copy of the workbook. However, this is inconvenient as one user's changes are not available to the other users, so sharing involves sending updated copies around to each of the users (see Karpel [0002]).  Additionally, it would allow the user the flexibility to choose a desired destination location, such as a new spreadsheet comprising only the desired gridlet and no other data that may interfere or conflict.

Regarding claim 15, Arakaki teaches the claim comprising:
A computer storage medium storing instructions which when executed on a computer implement the following operations: executing a spreadsheet application so as to display a spreadsheet of cells in tabular form (Arakaki Figs. 1-5; [0001], spreadsheet applications allow users to build spreadsheets; computers makes it is possible to consider innovative new ways of building spreadsheets that were impractical on the earlier generations of computers; [0008], this system uses regions to structure the cells on a spreadsheet; [0004], FIG. 2 is a screen shot of a spreadsheet containing a clone and its progenitor; claim 4, a method for creating one or a plurality of clone regions from a progenitor region; claim 7, a computer readable medium having stored thereon computer-executable instructions for performing the method of claim 5);
receiving user input specifying an input range of cells of the spreadsheet, a destination range of cells of the spreadsheet, and a local modification, the local modification including an edit to at least one cell of the destination range of cells (Arakaki Figs. 1-5; [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user (a user interface which receives user input specifying a range of input cells); after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone (a user interface which receives user input specifying a local modification including an edit to at least one cell of the destination range of cells); after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone (local modifications to the progenitor or to the clone); claim 4, a) creating at an origin specified by the user a clone region of a progenitor region (a user interface which receives user input specifying a destination range of cells); b) according to user selection, designating one or a plurality of the cells of the progenitor region as propagating; see Table 2 and Fig. 2, non-propagating cell B2 and locally customized cell F2);
storing, at a memory, a representation of the spreadsheet indicating formatting, values and formulas (Arakaki Figs. 1-5; [0012], the contents of a cell is the formula if a cell contains a formula otherwise it is the value of the cell; the size, position and contents of newly created member regions contained in the progenitor are propagated to the clones of the progenitor (see Figs. 1-5, a representation of the spreadsheet storing formatting, values, and formulas); [0013]; FIG. 2 shows a spreadsheet containing a clone and its progenitor before the progenitor has been edited; the following table describes the regions and cell contents of the spreadsheet in FIG. 2 (see table indicating propagating and non-propagating formulas and values stored in the spreadsheet));
computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone; local modifications to the cells of the representation of the clone; see Table 2 and Fig. 2, non-propagating cell B2 and locally customized cell F2);
calculating values of cells of the spreadsheet by using the updated representation; and displaying the calculated values of cells at the destination cell (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone (as shown Fig. 2, a local modification of the representation’s cell F2 has been applied to cells propagated from the input range to calculate their value by using the updated representation’s value in cell F2 to recalculate cell H4 and further recalculate cell F4 thereby causing displaying of calculated values of cells at the destination range); after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing; [0014], if a propagating cell in the progenitor contains a formula the corresponding cell in the clone contains the identical formula but not necessarily the same value; [0015], FIG. 3 shows the spreadsheet of FIG. 2 after the progenitor has been edited and the clone has been synchronized; [0016], the progenitor "AAA" at B2:D4 has been edited as follows: the region "CCC" at B2 was moved to D4, the region "DDD" at D4 was moved to B2, the region "BBB" at B2:C3 was shrunk to B2:B3, the content of cell D2 was changed from "2" to "3", the region "FFF" was created at C3 with 
However, Arakaki fails to expressly disclose computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating values of cells of the input range of cells of the spreadsheet by using the updated representation.  In the same field of endeavor, Hawking discloses:
computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating values of cells of the input range of cells of the spreadsheet by using the updated representation (Hawking Figs. 1-7; [0012], Table 1, changes to a Table are applied to the same logical Cell/Data point in different Workbooks maintained by different users; [0029], FIG. 2 carries forward examples of the client tables 130, with an example client table 130a associated with the client system 104a from FIG. 1, and an example client table 130n associated with the client system 104n; FIG. 2 also carries forward an example master table 118 associated with the server 102; [0030], a user to request that one or more structured data elements be published; examples of such structured data elements may include tables, which represent collections of data structures arranged in rows and columns, with cells defined at the intersections thereof; these cells may contain data, formulas, or labels, as chosen or programmed by users; [0031], the user may choose to publish multiple tables out of the same workbook; the user may select entire tables or worksheets for publication, or may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating values of cells of the input range of cells of the spreadsheet by using the updated representation as suggested in Hawking into Arakaki.  Doing so would be desirable because users may wish to collaborate on various projects on which they may be working. Different applications and utilities may support collaboration to some degree; however, further developments and improvements in this area are ongoing (see Hawking [0001]).  The following detailed description is directed to technologies for enabling multi-client collaboration to access and update structured data elements (see Hawking [0012]).  Additionally, Hawking enables calculations to be done by a master table thereby providing a way to send the client tables values that are calculated using proprietary formulas, without actually providing or exposing the proprietary formulas (see Hawking [0080]).  Additionally, the system of Hawking would improve the system of Arakaki by enabling a user to create both propagating and non-propagating modifications at the destination range (see Hawking [0047], [0051-0057], [0063-0064]), thereby enabling the user to quickly and easily make changes in a single location and have those changes propagated to all versions of the cells, if desired.

displaying the calculated values of cells at the destination cell using array spilling (Karpel Figs. 1-23; [0053], table 401 is a table of cells in a sheet of a workbook; region 402 is selected by the user as indicated in the display by a surrounding dashed line of the selected region; when selected by the user, share action 405 initiates the process of sharing region 402 (input range of cells); [0069], FIG. 14 is a diagram illustrating an embodiment of a display for a user interface for placing a shared region in a workbook; a selected shared region is placed into table 1401 by selecting anchor cell 1402; anchor cell 1402 is a cell in table 1401 that is selected by the user and defines the upper left corner of region 1403 where the shared region is placed (displaying the calculated values of cells at a destination cell using array spilling); [0077], shared regions comprise formulas and values; see also Figs. 19-21 and [0082-0083], [0085], shared formula; examiner note: as described in the specification [0025], “Array spilling is where an array, when pasted into a cell, spills below and to the right of the cell”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying the calculated values of cells at the destination cell using array spilling as suggested in Karpel into Arakaki in view of Hawking.  Doing so would be desirable because previous methods of re-using spreadsheet components are inconvenient (see Karpel [0002-0003]).  Additionally, array spilling functionality would provide the user with a convenient and time-saving method of displaying calculated values at a destination, by requiring the user to indicate only a single cell, as opposed to selecting multiple cells that exactly match the dimensions of the input range.

Regarding claim 16, Arakaki in view of Hawking in further view of Karpel teaches all the limitations of claim 15, further comprising:
wherein the representation of the spreadsheet includes an association between the input range of cells, the destination range of cells, and the local modification (Arakaki Figs. 1-5; [0012], each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user; a clone is permanently linked with its progenitor and a clone can always be synchronized with its progenitor after the progenitor has been edited; [0013], the following table describes the regions and cell contents of the spreadsheet in FIG. 2 (representation of the spreadsheet includes association between the input range, destination range, and local modification of F2); [0015], FIG. 3 shows the spreadsheet of FIG. 2 after the progenitor has been edited and the clone has been synchronized; the following table describes the regions and cell contents of the spreadsheet in FIG. 3 (representation of the spreadsheet includes association between the input range, destination range, and local modifications))

Regarding claim 17, Arakaki in view of Hawking in further view of Karpel teaches all the limitations of claim 15, further comprising:
wherein the operations comprise, receiving an edit at the spreadsheet in the input range of cells and repeating the operations of computing an updated representation, calculating values of cells of the input range of cells, and displaying the calculated values of cells at the destination range of cells, such that the edit at the spreadsheet in the input range of cells is propagated to the destination range of cells (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone (as shown, a local modification of the representation’s cell F2 has been applied to cells propagated from the input range to calculate their value by using the updated representation’s value in cell F2 to recalculate cell H4 and further recalculate cell F4 thereby causing displaying of calculated values of cells at the destination range); after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arakaki in view of Hawking in further view of Karpel et al. (US 20180121667 A1, published 05/03/2018), hereinafter Karpel, in further view of Patterson et al. (US 20130104020 A1, hereinafter 04/25/2013), hereinafter Patterson.

Regarding claim 9, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
a gridlet (Arakaki Figs. 1-5; [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-
However, Arakaki in view of Hawking fails to expressly disclose wherein receiving the user input comprises receiving a selection of a gridlet icon from a menu of available gridlets and receiving a selection of a cell onto which the gridlet icon is applied.  In the same field of endeavor, Karpel discloses:
wherein receiving the user input comprises receiving a selection of a gridlet icon from a menu of available gridlets and receiving a selection of a cell onto which the gridlet icon is applied (Karpel Figs. 1-23; [0053], table 401 is a table of cells in a sheet of a workbook; region 402 is selected by the user as indicated in the display by a surrounding dashed line of the selected region; when selected by the user, share action 405 initiates the process of sharing region 402 (input range of cells); [0066], FIG. 11 is a diagram illustrating an embodiment of a display for a user interface for displaying shared regions; Shared With Me window 1105 displays a list or partial list of shared items; Shared With Me window 1105 displays details for shared items; [0068], shared region preview window 1301 is displayed by selecting a shared item from the Shared With Me window 1105 of FIG. 11--for example, by selecting share item name 1106 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein receiving the user input comprises receiving a selection of a gridlet icon from a menu of available gridlets and receiving a selection of a cell onto which the gridlet icon is applied as suggested in Karpel into Arakaki.  Doing so would be desirable because when a shared user modifies a copy of the workbook, the change exists only in that user's version of the workbook. Every user is granted complete access to and can view and/or modify their copy of the workbook. However, this is inconvenient as one user's changes are not available to the other users, so sharing involves sending updated copies around to each of the users (see Karpel [0002]).  Additionally, in the event that a workbook is shared, any information that should not be available for modifying by the shared user cannot be placed in the workbook or sheet, which is often impractical and inconvenient (see Karpel [0003]).  Additionally, it would provide the user a convenient method to select and place one of a plurality of desired gridlets, thereby increasing the usefulness of the system.

receiving a selection of a icon from a menu and receiving a selection of a cell onto which the icon is dragged (Patterson Figs. 1-8; [0022], FIG. 3 is a computer screen display of a user interface 300 showing a predetermined calculation 320 being dragged from a status bar 317 to a drop location 355 on a content surface 305; [0024], the drop location 355 may comprise a user-determined cell in a spreadsheet for displaying predetermined calculations dragged from the status bar 317; [0025], FIG. 4 is a computer screen display of the user interface 300 showing a descriptive label 410 added to the display of a predetermined calculation at a drop location on the content surface 305; see also [0018], user-defined custom calculations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein receiving a selection of a icon from a menu and receiving a selection of a cell onto which the icon is dragged as suggested in Patterson into Arakaki in view of Hawking in further view of Karpel.  Doing so would be desirable because computer productivity applications include functionality for users to enter formulas to perform calculations on data which may be displayed in a table created by a spreadsheet or word processing application. Generally, the task of entering or typing formulas is a difficult task for many users in that they have to learn all of the function names and a syntax for the typing in of formulas in an application. The aforementioned task is even more difficult on tablet or touch slate type devices because of the added difficulty of typing on virtual or on-screen keyboards. For example, on many tablet computing devices, users must change to different keyboard views to gain access between symbols (such as mathematical operators), numbers and text. It is with respect to these considerations and others that the various embodiments described herein have been made (see Patterson [0002]).  Additionally, allowing a user to drag and drop a gridlet into a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arakaki in view of Hawking in further view of Payette (US 20080168341 A1, published 07/10/2008).

Regarding claim 12, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
wherein displaying the calculated values of the cells at the destination range of cells comprises, where the destination range (Arakaki Figs. 1-5; [0012], after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone (as shown, a local modification of the representation’s cell F2 has been applied to cells propagated from the input range); after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing; [0014], if a propagating cell in the progenitor contains a formula the corresponding cell in the clone contains the identical formula but not necessarily the same value; [0015-0016], FIG. 3 shows the spreadsheet of FIG. 2 after the progenitor has been edited and the clone has been synchronized (see also claim 1 discussion of displaying the calculated values of cells at the destination range))
However, Arakaki in view of Hawking fails to expressly disclose if a conflict exists where the destination range of cells already comprises at least one value, then generating an error message.  In the same field of endeavor, Payette discloses:
if a conflict exists where the destination range of cells already comprises at least one value, then generating an error message (Payette Figs. 1-3; [0014], FIG. 1 illustrates part of a spreadsheet window that includes 8 columns, A through H and 7 rows; Cell A7, here identified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated if a conflict exists where the destination range of cells already comprises at least one value, then generating an error message as suggested in Payette into Arakaki in view of Hawking.  Doing so would be desirable because automatically generating spreadsheet data based on existing templates and entering them in the corresponding cells would speed up the process and avoiding errors (see Payette [0005]).  Additionally, generating an error message in the case of a conflict where the destination range already comprises at least one value would prevent the user from inadvertently overwriting existing data, thereby preventing the loss of important data in the destination range.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Arakaki in view of Hawking in further view of Chirilov et al. (US 20060136808 A1, published 06/22/2006), hereinafter Chirilov.

Regarding claim 24, Arakaki in view of Hawking teaches all the limitations of claim 1, further comprising:
receiving an edit at a cell of the input range of cells; and computing a decision as to whether the edit is to be globally applied to all of a plurality of different destination ranges of cells, wherein computing the decision comprises at least one of receiving a request from a user or automatically globally applying the edit to all of the plurality of different destination ranges of cells according to at least one of a user profile, configuration settings, or historical data (Arakaki Figs. 1-5; abs. clones of a section of the hierarchy can be constructed; the clones are permanently linked to the section of the hierarchy from which they were cloned; future changes to that section of the hierarchy can be propagated to the clones  (different destination ranges); [0012], a region may be cloned; the original region is called the progenitor; each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user (specifying a range of input cells); after a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone; after the progenitor has been edited and upon a user request to synchronize the clones with the edited progenitor, the system will propagate to the clones of the progenitor only some of the modifications that have been done to the progenitor during editing and at the same time preserving some of the original contents in the clone (computing a decision as to whether the edit is to be applied to each of the plurality of different destination ranges of cells based on a user synchronization request and whether modified progenitor cells should be propagated globally to all of a plurality of different destination ranges of cells); contents of the propagating cells of the progenitor are propagated to the corresponding cells of clones of the progenitor; other cells in the clones of the progenitor will have their contents preserved; claim 4, a) creating at an origin specified by the user a clone region of a progenitor region (specifying a destination range of cells, where multiple clone ranges may be specified as described above); b) according to user selection, designating one or a plurality of the cells of the progenitor region as propagating)

asking a user (Chirilov Figs. 1-10; [0028], the user may enter the desired formula in a single cell of the column, and the user may selectively cause the formula to automatically fill all cells contained in the entire column; [0029], a flag or icon 250 is presented to the user in the cell in which the user has modified a formula that has been propagated throughout all of the cells of the column; [0030], upon selection of the flag or icon 250, a drop-down menu or other suitable user interface may be provided to the user to allow a variety of options with respect the modified formula; a second option is provided for allowing the user to selectively propagate the modified formula to all other cells contained in the associated list column)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated asking a user as suggested in Chirilov into Arakaki in view of Hawking.  Doing so would be desirable because the system serves as an alert to the user that the user has modified an element that has been propagated (see Chirilov [0029]).  The alerts of Chirilov would improve the system of Hawking by proactively asking the user whether to selectively propagate changes, rather than forcing the user to remember to request synchronizing changes on their own.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 4, 7, 8, 10, 12, and 14-17, the cancellation of claims 13 and 18-20, and the addition of claims 21-24.  
The corrections to claims 1, 14, and 15 have been approved, and the previous objections to claims 1, 14, and 15 are withdrawn.
Claims 8 and 10 stand rejected under 35 U.S.C. 112(b).  Claim 13 and been canceled and the rejection of claim 13 under 35 U.S.C. 112(b) is respectfully withdrawn.  

Regarding independent claim 1, the Applicant alleges that Arakaki as described in the previous Office action, does not explicitly teach receiving a local modification that includes an edit to at least one cell of a destination range of cells of a spreadsheet; and applying the local modification to a representation of the spreadsheet including applying the edit to the at least one cell of the destination range of cells, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Arakaki in view of Hawking.
Specifically applicant alleges that editing a cell of a destination range of cells within a representation of a spreadsheet is not taught by Arakaki (see remarks p. 7).  Examiner respectfully disagrees.  Arakaki discloses cloning a region of a spreadsheet, referred to as a progenitor.  Each cell of the progenitor may be designated as a propagating cell or as a non-propagating cell by the user.  After a clone is created the cells of the clone that correspond to non-propagating cells of the progenitor may be modified by the user to customize the clone ([0012]).  An example is shown in Figs. 2, 3 where non-propagating cell B2 (see [0012-0016] and Tables 2-3) has been cloned and customized in cell F2, thereby causing an updated representation to be computed and recalculations of cells F4 and H4.  Hawking is cited to clarify that local modification including an edit to at least one cell of the destination range of cells can be applied to values of cells of the input range of cells of the spreadsheet by using the updated representation ([0012], [0029-0031], [0044], [0049-0053], [0061-0068], [0079-0080], [0087-0088]).  Thus, Arakaki in view of Hawking is considered to teach claim 1.
Similar arguments have been presented for claims 14 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143